Citation Nr: 1737512	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1954 to August 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In his February 2014 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  In May 2017, he withdrew his hearing request.  

The issue of service connection for vertigo is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The preponderance of the evidence of record shows that the Veteran's bilateral hearing loss disability relates to in-service acoustic trauma.

2. The preponderance of the evidence of record shows that the Veteran's tinnitus relates to in-service acoustic trauma.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his bilateral hearing loss and tinnitus result from in-service noise exposure.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a medical disability, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection for hearing loss and tinnitus may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  The chronic diseases listed in 38 C.F.R. § 3.309(a) include organic diseases of the nervous system.  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system.  

The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases" and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."

The provisions of subsection 3.303(b) for chronic diseases apply in this case and therefore the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339.

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.  Id. at 159.

The Veteran's pure tone thresholds, as well as his speech recognition scores, establish that he has a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159. 

At his December 2012 VA examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
60
80
90
LEFT
25
35
55
85
85

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 percent in the left ear.

Since the Veteran's auditory threshold is 65 dB or greater at 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz in both ears, his bilateral hearing loss qualifies as a disability.  The December 2012 VA audiologist also diagnosed bilateral sensorineural hearing loss and tinnitus.

The evidence of record also establishes that the Veteran had in-service noise exposure.  Service treatment records (June 1955 to September 1957) show multiple notes regarding the Veteran's ear and hearing injury.

Since the Veteran has current diagnoses for bilateral hearing loss and tinnitus and he experienced in-service noise exposure, his service connection claims depend on whether his current hearing problems relate to service, that is, whether a medical nexus and/or a continuity of symptomology links his disabilities to active duty.

The Veteran asserts that his hearing loss and tinnitus, as well as his vertigo, are the result of his being next to a tank when it fired.  The Veteran has submitted two statements describing his injury.  He wrote that while on a training exercise in Germany, he was tagged by the umpire to treat one of the infantrymen, since the Veteran was a combat medic.  As he began to treat the soldier, a tank to his right discharged a round.  The blast knocked him down and knocked his helmet off.  He described his injury as his ears were ringing, and blood was coming out of his right ear and nose.  He further stated that for about an hour he couldn't hear anything other than ringing in his ears.

He then described getting treatment in the field.  He wrote, "They took me back to the dispensary and a German Doctor put something in my ears that was like fire, then sent me back to the field."  When the training exercise was completed, he returned to his duty station and he described having an ear infection, as a result of his injury, that took months to clear up.

The Veteran further asserts that he was treated several times for vertigo and that his "vertigo and tinnitus continues on today."

Throughout the summer of 1955, the Veteran's STRs contain several notations about the injury to his ears and hearing loss. 

On June 21, 1955, the Veteran was treated at an aid station.  The treating physician noted that the Veteran's right tympanic membrane was inflamed and that he had diminished light reflex.  The diagnosis was listed as otitis, media catarrhal.  The note stated that the Veteran received injections in both ears.

On June 24, 1955 the treating physician confirmed the diagnosis above, and noted that the injury was in the line of duty.

The Veteran was followed up on June 26, 29, 30, and July 1, 1955 with the same diagnosis noted above, and the same line of duty finding.  The Veteran continued to be prescribed penicillin and drops for his ears.  The June 30 note recorded that the Veteran also had a cold and his ears were continually popping.

On July 5, 1955 the treating physician diagnosed the veteran with "possible serious otitis media" and referred him to the Ear, Nose and Throat (ENT) clinic at the 97th General Hospital.  Once again, the treatment note states the injury to the Veteran's ear was in the line of duty.

On July 11, 1955 a treatment note from the ENT clinic noted, "Has thickened and retracted drums bilateral from low grade previous attacks."

Then, on a July 4, 1957 treatment note, the Veteran was diagnosed with perforation of both ear drums and acute otitis media.

On the September 1957 separation physical examination for re-enlistment, the Veteran checked YES for dizziness or fating spells and ear, nose or throat trouble.  On the Physician's Summary and Elaboration of all Pertinent Data, the physician wrote, in relevant part, "Dizziness and fainting spell - last two years.  Ear trouble - last four years."  On the same physical examination, there is another notation of redaction of both ear drums under the clinical evaluation portion for describing every abnormality.

The Veteran asserts that he sought treatment for his ears and tinnitus in 1964 or 1965 at the VA medical center in Kansas City and was told there was nothing that could be done for his tinnitus.  He asserts that his tinnitus "got so bad that I made an appointment at the Leavenworth VA...They tested me and fitted me with hearing aids which help tone down the tinnitus somewhat."

In December 2012, a VA examiner opined that the Veteran's bilateral sensorineural hearing loss and tinnitus were less likely than not caused by military service.  In each opinion the examiner supported his opinion by stating "SMRs are negative for complaints or treatment" of hearing loss or tinnitus.  

The December 2012 VA examiner's opinion lacks significant probative value.  The examiner found that there was no mention of treatment or complaints for an ear injury in service; however, as described above, the Veteran's file has multiple entries regarding his ear injury and subsequent infection.  Consequently, the December 2012 VA examiner's opinion is based, in part, on factual error.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an examination based on an inaccurate factual premise has no probative value).

The Veteran's competent and credible statements that he has experienced hearing loss and tinnitus since service are, in and of themselves, sufficient to establish a continuity of symptomatology between his current bilateral hearing loss disability and his in-service noise exposure.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

In summary, the Veteran's statements are sufficient to establish a continuity of symptomatology between his current bilateral hearing loss disability and his established in-service noise exposure.  The Veteran's statements are also sufficient to establish that he first experienced ringing in his ears while on active duty as a result of the tank round being fired near him, and that his current tinnitus disability relates to service.  

For these reasons, the Board finds that the preponderance of the probative evidence of record is in favor of the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  Service connection for bilateral hearing loss and tinnitus is granted.  


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran maintains that he has vertigo as a result of the in-service acoustic trauma he experienced when a tank fired a round near him.  He described his vertigo as continuous since the initial ear injury and wrote, "I did not complain about the vertigo, as of now I only have it bad 2-3 times a year.  When it comes on I usually lay face down on the floor with my nose touching the carpet and it goes away in about 4 hours."

The Veteran's assertions regarding the onset of vertigo, which is not a chronic disease as set forth in 38 C.F.R. § 3.309(a), in service and its persistence since that time are competent and credible.  However, the evidence of record is not sufficient for the Board to make a determination in this claim.  Therefore a medical opinion is needed.  

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran's claims file to a qualified clinician to provide an etiology opinion for the Veteran's vertigo.  An examination of the Veteran is only necessary if deemed so by the clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The clinician should determine whether the Veteran's current vertigo had its onset during service or is otherwise related to it, to include as due to his verified in-service ear injury.  In providing the requested opinion, the examiner should consider the Veteran's lay assertions regarding onset in-service and continuous symptoms since service.  

A complete rationale should be provided for any opinions expressed and conclusions reached.

2. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim for service connection for vertigo, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


